Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 1 of 15 Page ID #:19




                    EXHIBIT A
6/12/2020
        Case         2:20-cv-06223-RGK-AFM DuraBox 200 Position
                                            Document      1-1KeyFiled
                                                                 Cabinet with Key Lock,Page
                                                                       07/13/20        Light Grey
                                                                                               2 of 15 Page ID #:20
  COVID-19 Update: We are open for business! Most products in-stock, delivering nationwide to homes and businesses.

                                                                                                   (800) 408-2718 Live Chat                        My Account      Customer Service     Conta

                                                                                            To Place an Order Please Call (800) 408-2718


    Home > Key Safes & Cabinets > DuraBox 200 Position Key Cabinet with Key Lock, Light Grey

                                                                               DuraBox 200 Position Key Cabinet With Key Lock, Light Grey
                                                                               Brand: DuraBox      Part# K200                                                     5 stars based on 2 review(s

                                                                                                   Authorized         Request        Send a Purchase
                                                                                  59% Off          Dealer             a Quote        Order



                                                                                  Reg. Price: $195.00       $79.00

                                                                                  Qty: 1              ADD TO CART


                                                                                Availability          Ships within 24 hours

                                                                                Condition             New

                                                                                Warranty              1-Year Manufacturer Warranty

                                                                                Shipping Cost         Add to Cart to Calculate




    Quick Overview                                                                                              Browse Similar Items
    -Key Capacity: 200                                                                                           Key Safes & Cabinets
    -Lock Type: Key Lock                                                                                         Security & Fireproof Safes
    -Material: Steel
    -Dimensions: 21.6" H x 15" W x 5.5" D

        Product Description                                                                                           E-mail This Page        Print Preview         Questions & Answers (0


    DuraBox 200 position key cabinet with key lock is a wall-mountable unit offering secure key storage. Key hooks are height                                 RELATED PRODUCTS
    adjustable to accommodate a variety of key hooks. Two keys included for lock. Constructed from steel with a scratch-resistant                             DuraBox 400 Position Key Cabin
    powder coated finish.                                                                                                                                     with Key Lock, Light Grey
                                                                                                                                                                        Your Price: $129.00
    This key cabinet offers capacity for up to 200 keys with included write-on tags for better organization. Comes with pre-drilled holes
                                                                                                                                                                        Add to Cart
    and mounting hardware for wall mounting. Ideal for valet, car dealerships, rental companies, and other sites where keys are
    shared.
                                                                                                                                                              DuraBox 600 Position Key Cabin
                                                                                                                                                              with Key Lock, Light Grey
    Features
                                                                                                                                                                        Your Price: $229.00
        Safe storage for up to 200 keys
                                                                                                                                                                        Add to Cart
        Locking door for security with 2 included keys
        Durable steel construction offers long-lasting use                                                                                                    DuraBox 40 Keys Steel Safe
        Includes write-on tags with hooks for hanging keys                                                                                                    Cabinet with Digital Lock, Dark G
        Wall mountable with hardware included                                                                                                                           Your Price: $59.00
                                                                                                                                                                        Add to Cart
    Specifications
        Key Capacity: 200
        Lock Type: Key Lock
        Material: Steel
        Dimensions: 21.6" H x 15" W x 5.5" D
        Weight: 23 lbs.

https://www.digitalbuyer.com/durabox-200-position-key-cabinet-with-key-lock-light-grey.html                                                                                               1/2
6/12/2020
        Case      2:20-cv-06223-RGK-AFM DuraBox 200 Position
                                         Document      1-1KeyFiled
                                                              Cabinet with Key Lock,Page
                                                                    07/13/20        Light Grey
                                                                                            3 of 15 Page ID #:21
       Color: Light Grey (K200)                                                                                                       CUSTOMERS ALSO BOUGHT

                                                                                                                                      DuraBox Additional 100 Key Tag
                                                                                                                                      Total 20 each Black, Green, Red
                             Additional Information         Customer Reviews            Product Questions                             Yellow, Blue
                                                                                                                                               Add to Cart


       Rating Summary
                                                                                                  Write A Review
                        Customer(s) rated this product 5 out of 5 stars


       Great Product                           I work in the trucking business and let me tell you......... Very easy to lose keys.
                                               Now that I bought this box we have everything organized and honestly makes
       Value                                   things a lot easier. Very happy I made the purchase. Thank you!
       Quality
       Price
       Seamus


       13 March, 2020



       Good                                    Good quality, good appearance.

       Value
       Quality
       Price
       Joe


       13 March, 2020




       You May Also Be Interested In




      DuraBox 400 Position Key       DuraBox 600 Position Key          DuraBox 40 Keys Steel
      Cabinet with Key Lock,         Cabinet with Key Lock,            Safe Cabinet with Digital
      Light Grey                     Light Grey                        Lock, Dark Grey


     Your Price: $129.00             Your Price: $229.00              Your Price: $59.00




       Related Products




      FireKing 1-Hour Fireproof      FireKing 1-Hour Fireproof        Phoenix 992 3.48 Cubic             Phoenix 992E 3.48 Cubic
      1.3 cu. ft. Key Lock Data      2.8 cu. ft. Key Lock Data        Foot Front Loading                 Foot Front Loading
      Safe                           Safe                             Combination Lock                   Electronic Lock Depository

     Your Price: $3,449.00          Your Price: $4,649.00            Your Price: $995.00                Your Price: $1,027.00




https://www.digitalbuyer.com/durabox-200-position-key-cabinet-with-key-lock-light-grey.html                                                                      2/2
Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 4 of 15 Page ID #:22




                    EXHIBIT B
6/12/2020
        Case                             Trademark1-1
                2:20-cv-06223-RGK-AFM Document     Electronic
                                                         FiledSearch System (TESS)
                                                                 07/13/20      Page 5 of 15 Page ID #:23
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Jun 12 04:12:23 EDT 2020



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                        ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark            DURABOX
 Goods and            IC 006. US 002 012 013 014 023 025 050. G & S: Metal cash deposit boxes; Safe deposit boxes; Safety
 Services             deposit boxes. FIRST USE: 20150901. FIRST USE IN COMMERCE: 20150901
 Standard
 Characters
 Claimed
 Mark Drawing
                      (4) STANDARD CHARACTER MARK
 Code
 Serial Number        87240366
 Filing Date          November 17, 2016
 Current Basis        1A
 Original Filing
                      1A
 Basis
 Owner                (APPLICANT) Digital Marketing Corp DBA DigitalBuyer CORPORATION DELAWARE 155 W. Washington
                      Blvd STE 306 Los Angeles CALIFORNIA 90015
 Attorney of
                      James Michael Smedley, Esq.
 Record
 Type of Mark         TRADEMARK
 Register             PRINCIPAL
 Live/Dead
                      LIVE
 Indicator




                                         |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4809:w2qip3.2.1                                                                1/1
Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 6 of 15 Page ID #:24




                    EXHIBIT C
6/12/2020
        Case                             Trademark1-1
                2:20-cv-06223-RGK-AFM Document     Electronic
                                                         FiledSearch System (TESS)
                                                                 07/13/20      Page 7 of 15 Page ID #:25
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Contacts|eBusiness|eBiz alerts|News

  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Jun 12 04:12:23 EDT 2020



  Logout    Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
                                                        ( Use the "Back" button of the Internet Browser to return to
TESS)




 Word Mark DURABOX
 Goods and IC 006. US 002 012 013 014 023 025 050. G & S: Tool boxes of metal, empty; Tool and tool accessory boxes made
 Services     of metal sold empty and parts and fittings therefor; Tools chests of metal sold empty. FIRST USE: 20160801. FIRST
              USE IN COMMERCE: 20160801
 Mark
 Drawing      (3) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS
 Code
 Design
              14.05.03 - Wrenches
 Search
              26.15.01 - Polygons as carriers or as single or multiple line borders
 Code
 Serial
              87175348
 Number
 Filing Date September 19, 2016
 Current
              1A
 Basis
 Original
              1A
 Filing Basis
 Published
 for          February 7, 2017
 Opposition
 Registration
              5958465
 Number
 Registration
              January 14, 2020
 Date
 Owner        (REGISTRANT) Manufacuras Post Form, S.A. de C.V. CORPORATION MEXICO Guanacevi, 370 Parque Ind.
              Lagunero Gomez Palacio, Durango MEXICO 35078
 Attorney of
              Edd Vasquez
 Record
 Description
              Color is not claimed as a feature of the mark.
 of Mark
 Type of      TRADEMARK

tmsearch.uspto.gov/bin/showfield?f=doc&state=4809:w2qip3.3.1                                                                 1/2
6/12/2020
        Case                             Trademark1-1
                2:20-cv-06223-RGK-AFM Document     Electronic
                                                         FiledSearch System (TESS)
                                                                 07/13/20      Page 8 of 15 Page ID #:26
 Mark
 Register       PRINCIPAL
 Live/Dead
                LIVE
 Indicator




                                         |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4809:w2qip3.3.1                                               2/2
Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 9 of 15 Page ID #:27




                    EXHIBIT D




     {00209694.DOC.1}
  Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 10 of 15 Page ID #:28




Reg. No. 5,958,465         Manufacuras Post Form, S.A. de C.V. (MEXICO CORPORATION)
                           Guanacevi, 370 Parque Ind. Lagunero
Registered Jan. 14, 2020   Gomez Palacio, Durango, MEXICO 35078

                           CLASS 6: Tool boxes of metal, empty; Tool and tool accessory boxes made of metal sold
Int. Cl.: 6                empty and parts and fittings therefor; Tools chests of metal sold empty
Trademark                  FIRST USE 8-1-2016; IN COMMERCE 8-1-2016

Principal Register         SER. NO. 87-175,348, FILED 09-19-2016
Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 11 of 15 Page ID #:29




                        EXHIBIT E




     {00209694.DOC.1}
Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 12 of 15 Page ID #:30
Case 2:20-cv-06223-RGK-AFM Document 1-1 Filed 07/13/20 Page 13 of 15 Page ID #:31




                        EXHIBIT F




     {00209694.DOC.1}
6/12/2020
       Case                                   durabox
              2:20-cv-06223-RGK-AFM Document 1-1      - Google
                                                    Filed      Search
                                                           07/13/20   Page 14 of 15 Page ID #:32

                     durabox


                       All         Shopping            Images         News          Maps         More                  Settings     Tools


                    About 95,600 results (0.35 seconds)

                     See durabox                                                                                              Sponsored




                     DuraBox W500 Wall-Mount                    Sterilite 4 Drawer Unit Flat            DuraBox W300 Letter Size Wall
                     Drop Box, Light Grey                       Gray, Size: 35 3/4 inch H x 25          Drop Box with Tubular Key,
                                                                5/8 inch W x 19 1/4 inch D              Light Grey
                     $79.00                                     $54.00                                  $59.00
                     DigitalBuyer.com                           Walmart                                 DigitalBuyer.com
                                  (12)                                     (580)                                    (12)


                    dura-box.com

                    DuraBox: Home
                    DURABOX provides protection from theft and weather for your valuable tools and equipment at
                    the jobsite. From Chests to Field O ces, DURABOX's innovative design and versatility offer
                    strength and durability for top security and ideal storage solutions.


                        DURABOX CATALOGO 2017.cdr                                  DURABOX CATALOGO ...
                        From Chests to Field Of ces,                               DURABOX provides protection from
                        DURABOX's innovative design ...                            theft and weather for your ...

                        More results from dura-box.com »


                    www.amazon.com › DuraBox › k=DuraBox

                    DuraBox - Amazon.com
                    Results 1 - 16 of 130 - Amazon.com: DuraBox.


                    www.amazon.com › DuraBox-Through-Door-Locking-...

                    DuraBox Through-The-Door Locking Drop Box ... - Amazon.com
                    Buy DuraBox Through-The-Door Locking Drop Box (D500) (Grey): Security Lock Boxes -
                    Amazon.com ✓ FREE DELIVERY possible on eligible purchases.
                                 Rating: 4.5 - 157 reviews


                    www.duraboxes.com › durabox-d500

                    DuraBox D500 ... - Durabox Locking Deposit Dropboxes & Safes
                    DuraBox D500 Through-The-Door Locking Drop Box provides security and convenience when
                    sharing valuables or private items such as mail, checks, ...


                    Images for durabox

                             cabinet          orocan             kitchen           zooey           plastic           drawer           wardro




                         More images for durabox                                                                           Report images



                    www.tswfast.com › category › brand-Durabox

                    DuraBox - TSW
https://www.google.com/search?source=hp&ei=zEDkXsWJGNqzytMP1eKSgAY&q=durabox&oq=durabox&gs_lcp=CgZwc3ktYWIQAzICCAAyAggAMg…                     1/2
6/12/2020
       Case                                   durabox
              2:20-cv-06223-RGK-AFM Document 1-1      - Google
                                                    Filed      Search
                                                           07/13/20   Page 15 of 15 Page ID #:33
                    Durabox Black Caster Set 6". $. Add to Quote. View Details. Drop Front Jobsite Piano Box 60L X
                    30D X 50H. $. Add to Quote. View Details. Field O ce 63-1/2" X ...


                    www.facebook.com › ... › DuraBox

                    DuraBox - Home | Facebook
                    Who is DURABOX? DURABOX is the only commercial quality job site storage alternative to
                    Knaack or Jobox in the industry today. Not only is Durabox priced as ...


                    www.digitalbuyer.com › durabox-d500-through-door-l...

                    DuraBox D500 Through-Door Locking Drop Box
                    DuraBox D500 through-door drop box provides secure all-day storage of valuables and private
                    items including cash, checks, car keys, remotes, small envelopes ...
                               Rating: 98% - 13 reviews - $139.00 - In stock


                    www.distefanosales.com › durabox

                    Durabox - DiStefano Sales Company
                    Durabox is a full line manufacturer of Construction Jobsite Storage Chests, Piano Boxes, Field
                    O ces, and Workbenches. Product features include 16-gauge steel construction, powder coat
                    paint nish, lid latches, piano hinges, recessed handles, and fork lift boots.


                    Searches related to durabox

                    durabox d700             plastic durabox
                    durabox eld o ce         durabox container
                    durabox keys             durabox w300
                    durabox philippines      durabox db510




                                                      1 2 3 4 5 6 7 8 9 10                     Next


                      Midtown West, New York, NY - From your Internet address - Use precise location - Learn more

                    Help     Send feedback       Privacy     Terms




https://www.google.com/search?source=hp&ei=zEDkXsWJGNqzytMP1eKSgAY&q=durabox&oq=durabox&gs_lcp=CgZwc3ktYWIQAzICCAAyAggAMg…   2/2
